ON PETITION FOR REHEARING
The petition for rehearing should be granted because this Court overlooked and failed to consider the force and effect of that part of the order here under review wherein the Circuit Judge said:
"The above styled and entitled cause comes on before this Court to be heard solely and only upon the petition of the petitioner filed July 21, 1938;"
On review of the Order of the Circuit Court the Appellate Court should confine itself to consideration of only those matters and questions which were before the lower court and should not go beyond the record made and appearing in the lower court.
The question of the power of the County Judge to direct *Page 212 
a verdict for either party was not presented to the lower court.
Rehearing granted.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.